


109 HRES 979 IH: Urging the President to issue a

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 979
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Udall of Colorado
			 submitted the following resolution; which was referred to the
			 Committee on Government
			 Reform
		
		RESOLUTION
		Urging the President to issue a
		  proclamation designating a National Ski & Snowboard Month to call attention
		  to the need for all people to exercise and get outdoors during
		  winter.
	
	
		Whereas 3 out of 5 Americans are overweight and 59 million
			 Americans are obese;
		Whereas, in the past 10 years, obesity rates in the United
			 States have increased by more than 60 percent;
		Whereas, currently, there are 3 times as many overweight
			 adolescents in the United States as there were 30 years ago;
		Whereas 40 percent of adults in the United States do not
			 participate in a physical activity during their leisure time;
		Whereas, among children and adolescents, annual hospital
			 costs related to obesity exceed $127 million;
		Whereas downhill skiing and snowboarding are great forms
			 of exercise for all ages and offer health benefits such as muscle-toning and
			 balance improvement;
		Whereas downhill skiing and snowboarding are excellent
			 ways to exercise during winter, a time of year when people tend to be less
			 active;
		Whereas downhill skiing and snowboarding give families a
			 chance to exercise together and promote a healthy lifestyle;
		Whereas downhill skiing and snowboarding allow people to
			 connect with nature and renew the human spirit;
		Whereas cross-country skiing and snowshoeing are two of
			 the best aerobic activities and can burn up to 1,000 calories per hour
			 depending on the intensity of exercise;
		Whereas SnowSports Industries America, the National Ski
			 Areas Association, the United States Ski & Snowboard Association, and the
			 Cross Country Ski Areas Association are working with the President’s Council on
			 Physical Fitness and Sports and the United States Forest Service to encourage
			 children and adults to earn a Presidential Active Lifestyle Award through
			 participation in snow sports; and
		Whereas January is an excellent month for downhill skiing,
			 snowboarding, cross-country skiing, and snowshoeing, and would be an
			 appropriate month to designate as National Ski & Snowboard Month: Now,
			 therefore, be it
		
	
		That the House of Representatives urges the
			 President to issue a proclamation designating a National Ski & Snowboard
			 Month to call attention to the need for all people to exercise and get outdoors
			 during winter.
		
